Information Disclosure Statement
The information disclosure statement filed September 24, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because at paragraph 0040, the phrase, “the diameters of the sealing members” should be changed to “the diameters D2 of the sealing members”.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how claim 7 further limits the claim from which it depends.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 5 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters, US 1,364,311.  Peters discloses a propeller shaft (page 1, lines 15 & 16) having a universal joint (title), comprising: 
a first yoke (3) and a second yoke (4), each comprising a based end portion (5), and a pair of arm portions (6, 6) 
having a shaft hole (see “bore” at page 1, line 56) and extending from both sides of the base end portion, and 
a spider (see “cross member” at page 1, lines 60 & 61) having a first shaft (15) fitted into the shaft hole of the first yoke and a second shaft (15) fitted into the shaft hole of the second yoke, 
wherein the universal joint further comprises a flexing limiting portion (see at the lower right side of in Fig. 2 where a shoulder 10 of yoke 4 contacts a flange 17 of a shaft 15), which limits a flexing angle of the universal joint due to mutual contact (seepage 1, lines 63 & 64) of the base end portion and the spider when at least one yoke (4) among the first and second yokes is flexed to a predetermined angle, 
wherein, a bearing (page 1, line 69 and page 2, line 40) is provided between the spider and the shaft hole, 
wherein the spider is formed with a flange portion (17) supporting a sealing member (20, 21) for the bearing, and 

wherein the flexing limiting portion on a side of a yoke (4) is constituted with a protruding portion (10) formed at a base end portion (6) of the yoke,
wherein an outer diameter of the flexing limiting portion is larger than an outer diameter of the sealing member.,
wherein the portion of the a flange 17 that extends towards a base end (5) is an extension portion.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Universal Joint and Driveshaft Design Manual.  At page 1, lines 10-16, Peters discloses the one yoke (3, 4) is fastened to a transmission member, but does not expressly disclose a flange yoke having a flange which extends in radial direction from a base end portion to outer side.  At section “Flange Yoke,” Universal Joint and Driveshaft Design Manual teaches that is well known in the art to make a yoke as a flange yoke having a flange which extends in radial direction from a base end portion to outer side (see Fig. 6) in order to make the yoke suitable for a wide variety of driveshaft applications.  It would have been obvious to one of ordinary skill in the art to modify the yoke of Peters so that it is a flange yoke having a flange which extends in radial direction from a base end portion to outer side in order to make the yoke suitable for a wide variety of driveshaft applications as taught by Universal Joint and Driveshaft Design Manual.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sparrow discloses a universal joint comprising a flange yoke.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.